internal_revenue_service number release date index number -------------------------------------------------- -------------------------------------------------------- ---------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-159716-04 date november re ------------------------------------------------- --------------------------------------------- legend grantor -------------------------------- daughter ------------------------------------- husband -------------------------------- grandchild ----------------------------------- grandchild ------------------------------- grandchild -------------------------- grandchild ------------------------------ trust a -------------------------------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------------------------- trust b -------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ trust ------------------------------------------------------------------------------------- trust ----------------------------------------------------------------------------------- trust ------------------------------------------------------------------------------- trust -------------------------------------------------------------------------- trust ------------------------------------------------------------------------------ trust ----------------------------------------------------------------------------------- trust ------------------------------------------------------------------------------ trust -------------------------------------------------------------------------- trust ------------------------------------------------------------------------------ trustees ------------------------------------------------------------------------------------ you represent the facts to be as follows on date grantor created an this responds to a letter from your authorized representative dated november plr-159716-04 ---------------------- date -------------------- date --------------------- charity ------------------------------- state ------------- state ------------- dear ----------------- and prior correspondence requesting rulings on the income generation- skipping transfer gst gift and estate_tax consequences resulting from the proposed modifications to several trusts irrevocable_trust trust a article one of trust a provides that trust a is to be divided into five equal shares one share for grantor’s daughter daughter and one share for each of daughter’s four children grandchild grandchild grandchild and grandchild on creation trust a was divided into trust for the benefit of daughter and trust sec_2 through one each for the benefit of each of grantor’s four grandchildren principal from daughter’s trust trust in the trustees’ discretion to the class of persons composed of daughter and daughter’s descendants living at the time of payment on daughter’s death the trust corpus is to be distributed pursuant to daughter’s exercise of a testamentary limited power to appoint trust corpus among daughter’s descendants in default of daughter’s exercise of her power_of_appointment_trust is to be divided in equal parts to be distributed to the other trusts created under trust a or if none to grantor’s issue then living or if none to charity article three provides that the trustees may pay so much of the net_income or principal or both as the trustees in their discretion determine to such one or more persons out of a class composed of daughter the child for whom such share is set apart and the descendants of such child provided that while there is a_trust for daughter any payments made to daughter shall be made equally from the trusts existing for grantor’s grandchildren pursuant to daughter’s exercise of a testamentary limited power to appoint the corpus of each trust to the child of daughter for whom the trust was established and that child’s descendants in default of the exercise of the power trust sec_2 through are to continue until the expiration of years after the death of the last survivor of daughter daughter’s husband and grandchildren through if all the beneficiaries of a_trust article two of trust a provides that the trustees may distribute income and with respect to trust sec_2 through for the benefit of grantor’s grandchildren on daughter’s death the corpus of trust sec_2 through is to be distributed on date daughter created an irrevocable_trust trust b for the benefit of her plr-159716-04 have died before the end of the trust term the property of such trust is to be distributed equally to the other remaining trusts or if none to the grantor’s issue then living per stirpes or if none to charity upon expiration of the trust term trust sec_2 through terminate and all property is to be distributed to the issue then living of daughter’s child in respect of whom the trust was originally set apart per stirpes descendants article first provides that trust b is to be divided into four equal shares one share for each of grandchildren through trusts through the trustees have the discretion to pay so much of the net_income or principal or both as the corporate trustee in its discretion determines to such one or more persons out of a class composed of the child for whom the share was set apart and the descendants of such child on husband’s death the corpus of trusts through are to be distributed pursuant to husband’s exercise of a testamentary limited_power_of_appointment with respect to trusts though exercisable in favor of one or more of daughter’s issue outright or in trust in default of husband’s exercise the corpus will continue to be held in trust on the death of the child for whom the trust was established the corpus is to be distributed pursuant to the exercise by the child of a testamentary limited power to appoint his or her share among daughter’s issue outright or in trust in default of the exercise of any power the share shall be distributed to the then living issue of the child whose name identified the share in default of any share being so disposed of the principal shall be distributed to daughter’s then living issue or in default thereof to daughter’s brother and sister per stirpes or if none to the issue of daughter’s uncles per stirpes or if none to charity unless sooner terminated each of trusts though are to terminate years after the death of the survivor of daughter daughter’s husband and daughter’s four children additions to any of the trusts created under trust a or trust b since date the dispositive terms of the nine new trusts will be identical to the dispositive terms of trust sec_1 through the nine new trust instruments provide that the trust will be governed by the law of state certain administrative modifications will be made to the trusts with respect to the corporate and individual trustees and a new corporate trustee will be appointed a provision will also be added giving the trustees the power to terminate a_trust if in the trustees’ sole discretion the trust is so small as to make continuing such trust inadvisable with respect to trust sec_1 through a provision will be added that no individual who is both a trustee and a beneficiary of any trust shall participate in the decisions of the trustees as to any discretionary distribution the termination of such trust or the exercise of any incidents_of_ownership over any policies of insurance held by such trust insuring the life of the individual trustee the trustees propose to transfer the corpus of trust sec_1 through to new trusts trust a and trust b are governed by the laws of state there have been no you have also represented that an additional provision will be added to each new plr-159716-04 trust providing that each trust created pursuant to the provisions of the new trust including any trust created pursuant to a beneficiary’s exercise of a limited_power_of_appointment or pursuant to a trustee’s exercise of a discretionary power or otherwise must terminate in all events no later than years after the death of the last survivor of daughter husband grandchild grandchild grandchild and grandchild state law permits a trustee who has absolute discretion under the terms of a_trust to invade the principal for the benefit of one or more proper object of the exercise of the power to exercise such discretion by appointing all or part of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument provided however that the exercise of such discretion does not reduce any fixed income_interest of any income_beneficiary of the trust and is in favor of the proper objects of the exercise of the power the state law provides that the trustee may act without the consent of any interested person and without prior court approval the trustees herein represent that they will petition the appropriate court and provide notice to all interested parties the nine subtrusts into nine new trusts you have requested the following rulings that the trustees’ proposed transfer of will not cause any of the trusts or the new trusts to lose the status as grandfathered trusts exempt from the gst tax and will not cause a distribution from or termination of any interests in any of the trusts or any of the new trusts to be subject_to the gst tax will not result in the realization by any of the trusts the new trusts or a beneficiary of any of the trusts or the new trusts of any income gain_or_loss under sec_661 will not result in the realization of any income gain_or_loss under sec_61 or sec_1001 by any of the trusts the new trusts or a beneficiary of any of the trusts or of the new trusts will result in the new trusts holding assets with the same basis they had at the time of the trustees’ appointment under sec_1015 and will result in holding_period for all the assets allocated to each new trust that include the corresponding trust’s holding_period under sec_1223 will not cause any portion of the assets of any of the trusts or of any of the new trusts to be includible in the gross_estate of any beneficiary of any of the trusts or of any of the new trusts under sec_2035 through will not constitute a transfer by any beneficiary of any of the trusts or of any of the new trusts that will be subject_to gift_tax under sec_2501 plr-159716-04 generation-skipping_transfer_tax issue -- ruling no sec_26_2601-1 provides rules for determining when a modification sec_2601 imposes a tax on every gst which is defined under sec_2611 as a section b a of the act and sec_26_2601-1 provide that the gst taxable_distribution a taxable_termination or a direct_skip tax shall not apply to any gst under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered irrevocable unless the settlor had a power that would have caused inclusion of the trust in settlor’s gross_estate under sec_2038 or sec_2042 if the settlor had died on date judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax will not cause the trust to lose its exempt status in general unless specifically provided otherwise these rules are applicable only for purposes of determining whether an exempt trust retains its exempt status for gst tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 trust to a new trust will not cause the new trust to be subject_to the provisions of chapter if either i the terms of the governing instrument of the exempt trust authorize distributions to the new trust without the consent or approval of any beneficiary or court or ii at the time the exempt trust because irrevocable state law authorized distributions to the new trust or retention of principal in the continuing trust without the consent or approval of any beneficiary or court and the terms of the governing instrument of the new trust do not extend the time for vesting of any beneficial_interest in the trust in a manner that may postpone or suspend the vesting absolute ownership or power of alienation of an interest in property for a period measured from the date the original trust became irrevocable extending beyond any life in being at the date the original trust became irrevocable plus a period of years plus if necessary a reasonable period of gestation exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial under sec_26_2601-1 the distribution of trust principal from an exempt sec_26 b i d provides that a modification will not cause an plr-159716-04 interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example considers a situation where in grantor established an irrevocable_trust trust for the benefit of grantor’s child a a’s spouse and a’s issue at the time trust was established a had two children b and c a corporate fiduciary was designated as trustee under the terms of trust the trustee has the discretion to distribute all or part of the trust income or principal to one or more of the group consisting of a a’s spouse or a’s issue trust will terminate on the death of a at which time the trust principal will be distributed to a’s issue per stirpes under a state statute enacted after that is applicable to trust a trustee who has the absolute discretion under the terms of a testamentary instrument or irrevocable inter_vivos_trust agreement to invade the principal of a_trust for the benefit of the income beneficiaries of the trust may exercise the discretion by appointing so much or all of the principal of the trust in favor of a trustee of a_trust under an instrument other than that under which the power to invade is created or under the same instrument the trustee may take the action either with consent of all the persons interested in the trust but without prior court approval or with court approval upon notice to all of the parties the exercise of the discretion however must not reduce any fixed income_interest of any income_beneficiary of the trust and must be in favor of the beneficiaries of the trust under state law prior to the enactment of the state statute the trustee did not have the authority to make distributions in trust in the trustee distributes one-half of trust’s principal to a new trust that provides for the payment of trust income to a for life and further provides that at a’s death one-half of the trust remainder will pass to b or b’s issue and one-half will pass to c or c’s issue because the state statute was enacted after trust was created and required the consent of all of the parties the transaction constitutes a modification of trust however the modification does not shift any beneficial_interest in the trust to a beneficiary or beneficiaries who occupy a lower generation than the person or person who held the beneficial_interest prior to the modification in addition the modification does not extend the time for vesting of any beneficial_interest in trust beyond the period provided for in the original trust the new trust will terminate at the same date provided under trust the example concludes that neither trust nor the new trust will be subject_to the provisions of chapter sec_26_2601-1 example considers a situation where in grantor who was domiciled in state x executed an irrevocable_trust for the benefit of grantor’s issue under the terms of the trust the trust is to terminate in all events no later than years after the death of the last to die of certain designated individuals living at the time the trust was executed the provisions of the trust do not specify that any particular state law is to govern the administration and construction of the trust in state x the common_law rule_against_perpetuities applies to trusts in the situs of the trust changes to state y and the laws of state y govern the administration and construction of the trust state y law contains no rule_against_perpetuities however in sec_26_2601-1 example considers a situation where the plr-159716-04 view of the terms of the trust instrument the trust will terminate at the same time before and after the change in situs accordingly the change in situs does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or person who held the beneficial_interest prior to the transfer furthermore the change in situs does not extend the time for vesting of any beneficial_interest in the trust beyond that provided for in the original trust therefore the change in situs does not cause the trust to lose exempt status for gst purposes the example concludes that if as a result of the change in situs state y law governed such that the time for vesting was extended beyond the period prescribed under the terms of the original trust instrument the trust would not retain exempt status appropriate local court approves a modification of a_trust that decreases the number of trustees the modification pertains to the administration of the trust and does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and it does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust therefore the trust will retain its exempt status trust sec_1 through were irrevocable on date you have represented that no additions actual or constructive have been made to any of the trusts after that date accordingly pursuant to b a of the act and sec_26_2601-1 the trusts are not subject_to the gst tax separate new trusts pursuant to a state statute similar to that described in sec_26 b i e example the dispositive terms of the new trusts will be identical to those of trust sec_1 through further each new trust and any trust created pursuant to the exercise of a limited_power_of_appointment or a trustee’s discretionary authority will terminate at the same time its corresponding trust was to terminate ie no later than years after the death of the last to die of daughter daughter’s husband and grandchildren through thus the appointment by the trustees of trust sec_1 through to the new trusts will not shift any beneficial_interest in trust sec_1 through to a beneficiary or beneficiaries who occupy a lower generation than the person or persons who held the beneficial_interest prior to the modification in addition the new trusts although administered under state law will not extend the time for vesting of any beneficial_interest held under trust sec_1 through see sec_26_2601-1 example in the present case trust a_trust b and the separate trusts created thereunder the trustees propose to distribute the assets of trust sec_1 through into nine based on the facts and representations we conclude that the trustees’ appointment of trust sec_1 through into nine separate new trusts and the change in situs of the new trusts will not cause any of the trusts or the new trusts to lose the status as grandfathered trusts exempt from the gst tax and will not cause a distribution from or sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_1_1001-1 of the income_tax regulations provides as a general_rule plr-159716-04 termination of any interests in any of the trusts or any of the new trusts to be subject_to the gst tax in addition the proposed modifications are administrative in nature and will not cause the trusts to be subject_to the gst tax income_tax issues - rulings no and in property property is the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 over the amount_realized sec_1001 provides that except as otherwise provided the entire amount of the gain_or_loss on the sale_or_exchange of property is recognized that except as otherwise provided in subtitle a the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially in either kind or in extent is treated as income or as loss sustained for purposes of sec_1001 in an exchange of property each party to the exchange gives up a property interest in return for a new or additional property interest such an exchange of property is a disposition under sec_1001 see sec_1_1001-1 of the regulations properties exchanged are materially different 499_us_554 a material difference exists when the exchanged properties embody legal entitlements different in_kind or extent or if they confer different rights and powers id at based on the information submitted and the representations made in the ruling_request the proposed reformation of the trusts will not cause the interests of the trust beneficiaries to differ materially the trust beneficiaries will hold essentially the same interests before and after the reformation accordingly the relocation of the trusts’ assets will not cause the trusts or the beneficiaries to recognize any gain_or_loss from a sale_or_other_disposition of property under sec_61 and sec_1001 taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the code such property has for the purpose of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of such other person sec_1223 of the code provides that in determining the period for which a an exchange of property results in the realization of gain under sec_1001 if the plr-159716-04 in the proposed modification of the instant trusts the tax basis of each separate trust in each property received will be the same as the tax basis of the transferring trust in such property accordingly under sec_1223 the holding_period of the separate trusts in each property received will include the holding_period of the predecessor trust in that property sec_661 provides that in any taxable_year a deduction is allowed in computing the taxable_income of a_trust other than a_trust to which subpart b applies for the sum of the amount of income for such taxable_year required to be distributed currently and any other_amounts_properly_paid_or_credited_or_required_to_be_distributed for such taxable_year but such deduction shall not exceed the distributable_net_income dni of the estate_or_trust sec_1_661_a_-2 of the income_tax regulations provides that gain_or_loss is realized by the trust or estate or the other beneficiaries by reason of a distribution_of_property in_kind if the distribution is in satisfaction of a right to receive a distribution of a specific dollar amount of specific property other than that distributed or of income as defined under sec_643 and the applicable regulations if income is required to be distributed currently sec_662 provides that there shall be included in the gross_income of a beneficiary to whom an amount specified in sec_661 is paid credited or required to be distributed by an estate_or_trust described in sec_661 the sum of the following amounts the amount of income_for_the_taxable_year_required_to_be_distributed_currently to such beneficiary whether distributed or not and all other_amounts properly paid credited or required to be distributed to such beneficiary for the taxable_year based solely on the facts and the representations submitted we conclude that sec_2001 imposes a tax on the transfer of the taxable_estate of every the trustees’ appointment of the four trusts into four new trusts will not be viewed as a distribution or termination under sec_661 or sec_1_661_a_-2 and should therefore not result in the realization by the trusts the new trusts or any beneficiary of any of the trusts of any of the new trusts of any income gain_or_loss under sec_661 and sec_662 estate_tax issues - ruling no decedent who is a citizen or resident_of_the_united_states property to the extent of the interest there of the decedent at the time of his death property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest sec_2033 provides that the value of the gross_estate includes the value of all sec_2035 provides that if the decedent transferred an interest in sec_2036 provides that the value of the gross_estate shall include the sec_2037 provides that the value of the gross_estate includes the value of plr-159716-04 therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate includes the value of any property or interest therein that would have been so included under sec_2035 the gross_estate shall be increased by the amount of any gift_tax paid_by the decedent or his estate on any gift made by the decedent or his spouse during the three year period ending on the date of decedent’s death value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise under which he has retained for his life or for any period not ascertainable without reference to his death or for any period that does not in fact end before his death possession or enjoyment of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income from the property all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth by trust or otherwise if possession or enjoyment of the property can through ownership of such interest be obtained only by surviving the decedent and the decedent has retained a reversionary_interest in the property and the value of such reversionary_interest immediately before the death of the decedent exceed sec_5 percent of the value of such property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona fine sale for adequate_and_full_consideration in money or money’s worth by trust or otherwise where the enjoyment thereof was subject at the date of his death to any change through the exercise of a power either by the decedent alone or in conjunction with any person to alter amend or revoke or where the decedent relinquished any such power during the 3-year period ending on the date of the decedent’s death transfer of property or any interest therein except in the case of a bona_fide sale for an adequate_and_full_consideration in money or money’s worth under which the decedent retained an interest in or power over the income or corpus of the transferred property in the present case the transfer of trust sec_1 through to the nine new trusts do not in order for sec_2035 through to apply the decedent must have made a sec_2512 provides that if a gift is made is property the value thereof at sec_2501 imposes a tax on the transfer of property by gift by an individual plr-159716-04 change the beneficial interests of the beneficiaries of trust sec_1 through thus the proposed transaction will not constitute a transfer by any beneficiary within the meaning of sec_2035 through gift_tax issue - rulings no sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than adequate_and_full_consideration in money or money’s worth then the amount by which the value of the property exceeded the value of the consideration is deemed to be a gift and is included in computing the amount of gifts made during the calendar_year sec_25_2511-1 of the gift_tax regulations provides that the gift_tax also applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passes or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax will be identical to those of trust sec_1 through therefore no interest in trust sec_1 through will be gratuitously transferred accordingly the appointment of the assets from trust sec_1 through to the nine separate new trusts will not be subject_to the gift_tax under sec_2501 consequences of the facts described above under the cited provisions or any other provisions of the code or regulations representations submitted by the taxpayer and accompanied by a penalty of perjury statements executed by the appropriate parties while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination the code provides that it may not be used or cited as precedent except as specifically ruled above no opinion is expressed as to the federal tax this ruling is directed only to the taxpayers requesting it sec_6110 of in this case the dispositive provisions and beneficial interests in the new trusts the rulings contained in this letter are based upon information and in accordance with the power_of_attorney on file with this office a copy of this plr-159716-04 ruling is being sent to your authorized representative enclosure copy for sec_6110 purposes cc sincerely yours george l masnik chief branch office of the associate chief_counsel passthroughs and special industries
